AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Jay Campbell,
                                                                    )
                           Plaintiffs                               )
                                                                    )
                                                                    )
                      v.                                                    Civil Action No.       3:18-cv-01833-DCC
                                                                    )
         TWC Key Employee Severance Plan,
                          Defendant,

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


O other: the plaintiff’s motion to dismiss is granted.

This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: November 19, 2018                                                    ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
